DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duke, etc. (US 20190236352 A1) in view of Stump, etc. (US 20210096543 A1), further in view of Kephart, etc. (US 20130191106 A1).
Regarding claim 1, Duke teaches that an information processing apparatus for supporting work by a user who uses drawings for a plant, the information processing apparatus (See Duke: Fig. 10, and [0122], “FIG. 10 illustrates an example P&ID diagram. As illustrated, the P&ID diagram includes many engineering symbols representing equipment associated together using connector lines. The connector lines may depict connectivity, e.g., through hydraulic piping, electrical connectivity, or other relationships between the equipment represented by the symbols. The P&ID diagram also includes tags identifying symbols and connectors. The dashed boxes in the P&ID diagram are shown for demonstrative purposes to indicate process loops or other relationships between various equipment (e.g., groups of equipment 
a controller (See Duke: Fig. 11, and [0140], “Computing system 11000 might include, for example, one or more processors, controllers, control components, or other processing devices, such as a processor 11004. Processor 11004 might be implemented using a general-purpose or special-purpose processing component such as, for example, a microprocessor, controller, or other control logic. In the illustrated example, processor 11004 is connected to a bus 11002, although any communication medium can be used to facilitate interaction with other components of logical circuit 11000 or to communicate externally”) configured to
convert a drawing (See Duke: Figs. 3A-H, and [0058], “FIG. 3B illustrates an example input P&ID sub-image 1315 that may be processed using first tag extraction pipeline process 1175”) including elements configuring the plant into an abstract model represented by element information indicating the elements (See Duke: Figs. 9A-E, and [0112], “In some examples, a character classification model may be generated by training a convolutional neural network on character classification training data obtained from a data store or created by a programmable synthetic training data generation method. By way of example, the character classification training data may include variances of prototype characters, combination of variances of prototype characters that convey information about the characters and tags includes in a document. Thus, the character classification training data may then be used to build a model to recognize the characters of interest found in target document images”) and connection information indicating a connection relationship between the elements (See Duke: Figs. 6-7, and [0107], “An operation 208 may include clustering symbols into process loops or other 
generate display information (See Duke: Fig. 6, and [0067], “FIG. 6 illustrates a system 100 configured for identifying design contexts, including symbols, tags and process loops in standardized system diagrams, in accordance with one or more implementations. In some implementations, system 100 may include one or more servers 102. Server(s) 102 may be configured to communicate with one or more client computing platforms 104 according to a client/server architecture and/or other architectures. Client computing platform(s) 104 may be configured to communicate with other client computing platforms via server(s) 102 and/or according to a peer-to-peer architecture and/or other architectures. Users may access system 100 via client computing platform(s) 104”), when it is judged that a difference exists between one abstract model based on one drawing and another abstract model based on another drawing, for displaying a differing portion in a different form than another portion.
However, Duke fails to explicitly disclose that when it is judged that a difference exists between one abstract model based on one drawing and another abstract model based on another drawing, for displaying a differing portion in a different form than another portion.
However, Stump teaches that a difference exists between one abstract model based on one drawing and another abstract model based on another drawing (See Stump: Figs. 2-3, and [0057], “In addition to control programming and visualization definitions, some embodiments of IDE system 202 can be configured to receive digital engineering drawings (e.g., computer-aided design (CAD) files) as design input 512. In such embodiments, project generation 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Duke to have a difference exists between one abstract model based on one drawing and another abstract model based on another drawing as taught by Stump in order to assist the developer in connection with developing a system project 302 for configuration, control, and visualization of an industrial automation system (See Stump: Fig. 5, and [0056], “FIG. 5 is a diagram illustrating example data flows associated with creation of a system project 302 for an automation system being designed using IDE system 202 according to one or more embodiments. A client device 504 (e.g., a wearable AR/VR appliance, a laptop computer, tablet computer, desktop computer, mobile device, etc.) executing an IDE client application 514 can access the IDE system's project development tools and leverage these tools to create a comprehensive system project 302 for an automation system being developed. Through interaction with the system's user interface component 204, developers can submit design input 512 to the IDE system 202 in various supported formats, including industry-specific control programming (e.g., control logic, structured text, sequential function charts, etc.) and HMI screen configuration input. As will be described in more detail herein, design input 512 can also be submitted via user interaction with a virtual design environment generated by virtual 
However, Duke, modified by Stump, fails to explicitly disclose that for displaying a differing portion in a different form than another portion.
However, Kephart teaches that for displaying a differing portion in a different form than another portion (See Kephart: Figs. 6-7, and [0077], “The remote simulation system 52 also includes a mode control module 72 that controls the operation of the remote simulation system 52 to be in one of two modes. In particular, in a first mode, the update module 72 periodically receives the first and second state variables and updates the simulated process 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Duke to have for displaying a differing portion in a different form than another portion as taught by Kephart in order to allow the simulation to be replayed and allows the simulation data to be subjected for analysis process, thus simulating the operation of the process control network as connected within the process plant in a simple, easy, accurate and cost-effective manner (See Kephart: [0012], “Additionally, the disclosed simulation system is very accurate as it uses process models developed from the current state of the process at the time that the simulation system is initiated to perform a particular simulation. Still further, this simulation system is easy to use, as it can use the same or similar user interface applications as are used within the process control network to perform man-machine interface (MMI) activities while minimizing the difficult set-up, operation and maintenance as these activities will occur in the network cloud. Likewise, this simulation system can be initialized and used at any time during operation of the process plant without any significant configuration or set-up activities, because the simulation system is always up-to-date with respect to the control network actually being used within the process plant when it is initially placed in a prediction mode. Thus, the operator merely needs to specify any changes to the simulation control system that are to be used in the simulation, and the simulation system is ready to operate to perform accurate simulation or prediction, as the simulation system remains synchronized with the process plant”). Duke teaches a method and system that may apply a character classification model to image contours to identify the characters, group 
Regarding claim 2, Duke, Stump, and Kephart teach all the features with respect to claim 1 as outlined above. Further, Duke and Stump teach that the information processing apparatus of claim 1, wherein
the abstract model includes a first abstract model for processing by the controller (See Stump: Fig. 7, and [0075], “As noted above, the system project 302 generated by IDE system 202 for a given automaton system being designed can be built upon an object-based architecture that uses automation objects 222 as building blocks. FIG. 7 is a diagram illustrating an example system project 302 that incorporates automation objects 222 into the project model. In this example, various automation objects 222 representing analogous industrial devices, systems, or assets of an automation system (e.g., a process, tanks, valves, pumps, etc.) have been incorporated into system project 302 as elements of a larger project data model 702. The project data model 702 also defines hierarchical relationships between these automation objects 222. According to an example relationship, a process automation object representing a batch process may be defined as a parent object to a number of child objects representing 
 the controller is configured to convert elements arranged in series among the elements included in the drawing into element information arranged in series in the first abstract model 
Regarding claim 3, Duke, Stump, and Kephart teach all the features with respect to claim 2 as outlined above. Further, Kephart teaches that the information processing apparatus of claim 2, wherein the controller is configured to arrange pieces of the element information determined to be identical between one first abstract model and another first abstract model so that positions of the pieces of the element information in an array direction are identical in the second abstract model (See Kephart: Figs. 5-7, and [0066], “In one mode, the remote simulation system 52 will receive a new set of state data from the process control system through the supervisor 32 during, or as a result of every scan of the controllers within the process control system 50. In other words, the state data within the process control system 50 may be collected in the supervisor 32 after each controller operation or scan and sent to the simulation system 52. The supervisor data may be addressed or sent individually to the simulation system 52 using appropriate communication procedures, or may be collected and sent as a bulk set of data to reduce communications overhead within the process control 
Regarding claim 4, Duke, Stump, and Kephart teach all the features with respect to claim 3 as outlined above. Further, Duke teaches that the information processing apparatus of claim 3, wherein the controller is configured to arrange the pieces of the element information determined to be identical between the one first abstract model and the another first abstract model so that the pieces of the element information are facing along one grid line among a plurality of grid lines separated in the array direction at predetermined intervals in the second abstract model (See Duke: Figs. 6-7, and [0077], “Array generation logical circuit 124 may be configured to generate a first array of symbol location regions within the image. The array may be an arrangement. The array may include an orderly arrangement, according to some implementations. Examples of the array may include one or more of bank, column, matrix, panoply, row, spectrum, table, and/or other arrays”; and [0078], “Array generation logical circuit 124 may be configured to generate a second array including symbol location regions for which the probability that a symbol location region of the first array includes a symbol of interest exceeds a selected threshold value. The selected threshold value may include a probability or probabilities selected by a user through a graphical user interface. In some 
Regarding claim 5, Duke, Stump, and Kephart teach all the features with respect to claim 4 as outlined above. Further, Duke teaches that the information processing apparatus of claim 4, wherein when corresponding element information is missing in one of the one first abstract model and the another first abstract model, the controller is configured to display one second abstract model and another second abstract model in a state without the facing element information (See Duke: Figs. 3A-H, and [0059], “FIG. 3C illustrates an example input P&ID sub-image 1325 that has undergone a process to identify whitespace segmented contours 1320”; and [0060], “FIG. 3D illustrates an example input P&ID sub-image 1335 that has undergone a process to classify contours 1330”).
Regarding claim 6, Duke, Stump, and Kephart teach all the features with respect to claim 2 as outlined above. Further, Stump teaches that the information processing apparatus of claim 2, wherein the controller is configured to convert elements arranged in parallel among the elements included in the drawing into element information arranged in parallel in the first 
Regarding claim 7, Duke, Stump, and Kephart teach all the features with respect to claim 6 as outlined above. Further, Kephart teaches that the information processing apparatus 
Regarding claim 8, Duke, Stump, and Kephart teach all the features with respect to claim 6 as outlined above. Further, Stump teaches that the information processing apparatus of claim 6, wherein
when the connection information associated with certain element information in one first abstract model is different from the connection information associated with element information determined to be identical to the certain element information in another first abstract model, the controller is configured to display one second abstract model and another second abstract model in a state such that the connection information differs (See Stump: Fig. 
Regarding claim 9, Duke, Stump, and Kephart teach all the features with respect to claim 1 as outlined above. Further, Kephart teaches that the information processing apparatus of claim 2, wherein
the element information includes identification information for identifying the elements and attribute information of the elements (See Kephart: Fig. 2, and [0049], “The overall concept of the simulation approach as outlined in FIG. 2 provides a simulation system 52 that includes a control network 64 developed as a copy of the actual control network 54 and a process model 66 that models the actual process 56 of the plant. In this configuration, the control network 54 and therefore the simulated control network 66 includes of all functions and components that make up the actual control network 54 (e.g. the controllers, the function blocks, the man-machine-interface applications (MMIs), etc. of the actual control network). Of course, the simulated control network 64 of the simulation system 52 may be developed by copying the 
the controller is configured to determine that pieces of the element information are identical between one first abstract model and another first abstract model based on at least one of the identification information and the attribute information (See Kephart: Figs. 6-7, and [0066], “In one mode, the remote simulation system 52 will receive a new set of state data from the process control system through the supervisor 32 during, or as a result of every scan of the controllers within the process control system 50. In other words, the state data within the process control system 50 may be collected in the supervisor 32 after each controller operation or scan and sent to the simulation system 52. The supervisor data may be addressed or sent individually to the simulation system 52 using appropriate communication procedures, or may be collected and sent as a bulk set of data to reduce communications overhead within the process control system. Of course, the remote simulation system 52 may instead receive the controller state information at a different rate, which may be a periodic rate, such as after 
Regarding claim 10, Duke, Stump, and Kephart teach all the features with respect to claim 1 as outlined above. Further, Stump teaches that the information processing apparatus of claim 1, wherein the display information includes highlight information for highlighting the differing portion based on at least one of a display color, a display format, a display line type, an additional display symbol, and an additional display character (See Stump: Fig. 5, and [0063], “In some embodiments, IDE system 202 can also store and implement guardrail templates 506 that define design guardrails intended to ensure the project's compliance with internal or external design standards. Based on design parameters defined by one or more selected guardrail templates 506, user interface component 204 can provide, as a subset of design feedback 518, dynamic recommendations or other types of feedback designed to guide the developer in a manner that ensures compliance of the system project 302 with internal or external requirements or standards (e.g., certifications such as TUV certification, in-house design standards, industry-specific or vertical-specific design standards, etc.). This feedback 518 can take the form of text-based recommendations (e.g., recommendations to rewrite an indicated portion of control code to comply with a defined programming standard), syntax highlighting, error highlighting, auto-completion of code snippets, or other such formats. In this way, IDE system 202 can customize design feedback 518 —including programming 
Regarding claim 11, Duke, Stump, and Kephart teach all the features with respect to claim 1 as outlined above. Further, Duke, Stump, and Kephart teach that an information processing method for execution by an information processing apparatus that supports work by a user who uses drawings for a plant, the information processing method (See Duke: Fig. 10, and [0122], “FIG. 10 illustrates an example P&ID diagram. As illustrated, the P&ID diagram includes many engineering symbols representing equipment associated together using connector lines. The connector lines may depict connectivity, e.g., through hydraulic piping, electrical connectivity, or other relationships between the equipment represented by the symbols. The P&ID diagram also includes tags identifying symbols and connectors. The dashed boxes in the P&ID diagram are shown for demonstrative purposes to indicate process loops or other relationships between various equipment (e.g., groups of equipment represented by series of connectors and symbols and connectors that represent a closed or open loop process)”) comprising:
converting a drawing (See Duke: Figs. 3A-H, and [0058], “FIG. 3B illustrates an example input P&ID sub-image 1315 that may be processed using first tag extraction pipeline process 1175”) including elements configuring the plant into an abstract model represented by element information indicating the elements (See Duke: Figs. 9A-E, and [0112], “In some examples, a character classification model may be generated by training a convolutional neural network on character classification training data obtained from a data store or created by a programmable 
judging whether a difference exists between one abstract model based on one drawing and another abstract model based on another drawing (See Duke: Figs. 6-7, and [0041], “In some examples, symbols in an image may be grouped together, and identified using machine learning-based methodologies. By way of example, machine learning offers a powerful approach to localize certain areas and recognize the contained contextual information provided as images. Machine learning-based techniques may include deep learning processes, such as convolutional neural networks. A convolution neural network is a class of deep, feed-forward artificial neural network that analyzes a training data set to learn observable feature patterns within the data, and then may apply those learned patterns to future data sets, and can adaptively update these learning patterns based on the new data set if an updated model is determined to be necessary”); and 

Regarding claim 12, Duke, Stump, and Kephart teach all the features with respect to claim 1 as outlined above. Further, Duke, Stump, and Kephart teach that a non-transitory computer readable medium storing a program executable by one or more processors to cause an information processing apparatus, which supports work by a user who uses drawings for a plant, to execute functions (See Duke: Fig. 10, and [0122], “FIG. 10 illustrates an example P&ID diagram. As illustrated, the P&ID diagram includes many engineering symbols representing equipment associated together using connector lines. The connector lines may depict connectivity, e.g., through hydraulic piping, electrical connectivity, or other relationships between the equipment represented by the symbols. The P&ID diagram also includes tags identifying symbols and connectors. The dashed boxes in the P&ID diagram are shown for demonstrative purposes to indicate process loops or other relationships between various equipment (e.g., groups of equipment represented by series of connectors and symbols and connectors that represent a closed or open loop process)”) comprising: 
converting a drawing (See Duke: Figs. 3A-H, and [0058], “FIG. 3B illustrates an example input P&ID sub-image 1315 that may be processed using first tag extraction pipeline process 1175”) including elements configuring the plant into an abstract model represented by element information indicating the elements (See Duke: Figs. 9A-E, and [0112], “In some examples, a character classification model may be generated by training a convolutional neural network on character classification training data obtained from a data store or created by a programmable synthetic training data generation method. By way of example, the character classification 
judging whether a difference exists between one abstract model based on one drawing and another abstract model based on another drawing (See Duke: Figs. 6-7, and [0041], “In some examples, symbols in an image may be grouped together, and identified using machine learning-based methodologies. By way of example, machine learning offers a powerful approach to localize certain areas and recognize the contained contextual information provided as images. Machine learning-based techniques may include deep learning processes, such as convolutional neural networks. A convolution neural network is a class of deep, feed-forward artificial neural network that analyzes a training data set to learn observable feature patterns within the data, and then may apply those learned patterns to future data sets, and can adaptively update these learning patterns based on the new data set if an updated model is determined to be necessary”); and 
generating display information (See Duke: Fig. 6, and [0067], “FIG. 6 illustrates a system 100 configured for identifying design contexts, including symbols, tags and process loops in 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/GORDON G LIU/Primary Examiner, Art Unit 2612